Citation Nr: 0621568	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea (OSA).

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from September 1972 to 
September 1992.  He served in Southwest Asia from January 20 
to May 21, 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's suffers from OSA which cannot be related to 
his period of service.

2.  The veteran's fatigue cannot be related to his period of 
service.


CONCLUSION OF LAW

1.  OSA was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).

2.  CFS was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In two August 2002 letters, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no disability rating 
and no effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.317 (2005).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  Such a disability shall be 
considered service-connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005; 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Obstructive Sleep Apnea

A review of the veteran's service medical records (SMRs) 
notes no complaints of or treatment for any sleep disorders.  
The August 1972 enlistment examination, the May 1985 re-
enlistment examination, and the May 1992 separation 
examination were all negative for this disorder.

The veteran was afforded a VA examination in December 1992.  
He made no complaints of any sleep problems.

Private outpatient treatment records note the veteran's 
complaints in July 2002 of excessive snoring.  In August 
2002, he was diagnosed with OSA following a sleep study.

VA examined the veteran in September 2002.  He asserted that 
sleep apnea had been present since 1991, with symptoms of 
night awakening, snoring, and fatigue.  The diagnosis was 
sleep apnea.

Additional private treatment records developed between 2004 
and 2005 noted continuing treatment for sleep apnea.  A CPAP 
(continuous positive airway pressure) machine was 
recommended.  

The veteran's wife submitted a statement in which she 
indicated that the veteran's sleep had deteriorated since his 
return from service in the Persian Gulf.  She said that there 
were periods at night when his breathing would stop.

A private physician submitted an undated statement in which 
it is noted that the veteran had shortness of breath because 
of his OSA.  It was then stated that "the sleep apnea he is 
experiencing now could be related to the storm exposure while 
in service."

The veteran was afforded another VA examination in July 2005.  
He described having had an OSA pattern since 1992, with the 
expected daytime tiredness.  He also said that he had been 
dismissed from a job in 2003 in Kuwait because he had been 
falling asleep.  His wife noted that his sleep problems had 
begun in 1992 after his return from service in the Persian 
Gulf.  He stated that he had never sought any treatment for 
his complaints in service.  The diagnosis was severe OSA, 
which the examiner thought had developed over the past couple 
of years.  It was not thought that this disorder was related 
to his military service, and it was particularly noted that 
there were no complaints made of any sleep difficulties while 
in service.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for OSA has not 
been established.  Initially, it is noted that the 
presumptions available for certain undiagnosed illnesses in 
those who have served in the Persian Gulf region pursuant to 
38 C.F.R. § 3.317 are not for application in this case, since 
the veteran has a diagnosed disability, namely OSA.  However, 
the question remains as to whether this condition is directly 
related to his period of service.

The Board finds that direct service connection is not 
warranted in this case.  There is no indication that the 
veteran experienced any sleep difficulties while on active 
duty; it is significant that no mention was made of any sleep 
problems at the time of his May 1992 separation examination.  
Nor were any complaints noted at the time of the December 
1992 VA examination.  In fact, this disorder was not 
diagnosed until 2002, some 10 years after his retirement.  
Finally, two VA opinions have indicated that this disorder is 
not related to the veteran's period of military service.  The 
Board has noted the undated opinion of the veteran's private 
physician, who stated that the veteran's sleep apnea 
"could" be related to in-service storm exposure.  However, 
this equivocal language is not sufficient to establish an 
etiological relationship between the diagnosed OSA and the 
veteran's service.  The use of equivocal language such as 
"possible" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by a physician is too 
speculative).  As a consequence, it is found that the service 
connection for OSA is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for OSA.

B.  Chronic Fatigue Syndrome

The SMRs are silent as to any complaints of, or treatment 
for, CFS.  The August 1972 enlistment examination, the May 
1985 re-enlistment examination, and the May 1992 separation 
examination were all negative for this disorder.

VA examined the veteran in December 1992.  He made no 
complaints of fatigue or daytime sleepiness.

In September 2002, the veteran was again examined by  VA.  He 
stated that he had had sleep apnea since 1991, with night 
awakening, snoring, and fatigue.  He gave a history of poor 
quality sleep with loss of energy, although he denied acute 
hypersomnolence or narcolepsy.  The diagnosis was chronic 
fatigue secondary to sleep apnea.

A March 2005 private treatment note referred to OSA with 
excessive daytime sleepiness.  The veteran's wife submitted a 
statement in which she stated that he had had a lot of 
trouble sleeping following his return from service in the 
Persian Gulf War.  Due to this trouble with sleeping, he was 
often fatigued and irritable.

The veteran was re-examined by VA in July 2005.  The examiner 
noted that some of the symptoms of CFS included debilitating 
fatigue and several flu-like symptoms.  While he had a 
history of daytime somnolence and fatigue or tiredness, he 
had not demonstrated any debilitating fatigue which had 
significantly impaired his ability to function.  He has been 
able to work over the years, and was currently working 3 to 5 
hours a day as a family counselor at a funeral home.  He was 
noted to be deconditioned and obese.  The examiner noted that 
the veteran had expected daytime tiredness related to OSA.  
Chronic fatigue syndrome was not diagnosed at the time of 
this examination; in fact, the examiner noted that it had 
never been diagnosed.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for CFS has not been 
established.  Initially, it is noted that the presumptions 
available for certain undiagnosed illnesses in those who had 
served in the Persian Gulf pursuant to 38 C.F.R. § 3.317 are 
not for application in this case, since the veteran's 
complaints of daytime tiredness have been related to a 
diagnosed disorder, namely his diagnosed OSA.  There is no 
indication that fatigue was present in service or is 
otherwise related to his period of service.  It is 
significant that chronic fatigue syndrome has never been 
diagnosed.  Rather, as noted above, his daytime fatigue has 
been related to his non-service-connected OSA.  Therefore, 
service connection for daytime fatigue and tiredness is not 
justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for CFS.


ORDER

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


